NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



LANCE MICHAEL MACK,                       )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D19-2252
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 2, 2020.

Appeal from the Circuit Court for Polk
County; Larry Helms, Judge.

Howard L. Dimmig, II, Public Defender
and Julius J. Aulisio, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., NORTHCUTT, and KELLY, JJ., Concur.